                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

MARKHAM CONCEPTS, INC.;
SUSAN GARRETSON; and, LORRAINE
MARKHAM, individually and in her
capacity as trustee of the Bill
and Lorraine Markham Exemption
Trust and the Lorraine Markham
Family Trust,
     Plaintiffs,


         v.                                                     C.A. No. 15-419 WES


HASBRO, INC.; REUBEN KLAMER;
DAWN LINLETTER GRIFFIN; SHARON
LINKLETTER; MICHAEL LINKLETTER;
LAURA LINKLETTER RICH; DENNIS
LINKLETTER; THOMAS FEIMAN, in
his capacity as co-trustee of
the Irvin S. and Ida Mae Atkins
Family Trust; ROBERT MILLER, in
his capacity as co-trustee of
the Irvin S. and Ida Mae Atkins
Family Trust; and, MAX CANDIOTTY,
in his capacity as co-trustee of
the Irvin S. and Ida Mae Atkins
Family Trust,
     Defendants.

                                             JUDGMENT

[ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
the jury has rendered its verdict.

[ X ] Decision by the Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.


IT IS ORDERED AND ADJUDGED:

        Pursuant to the Order entering by this Court on July 29th,
        2019 (ECF No. 250) and with no cause having been shown that
        final judgment should not enter, judgment hereby enters for
        the Defendants Hasbro, Inc., Reuben Klamer, Dawn Linkletter
        Griffin, Sharon Linkletter, Michael Linkletter, Laura
        Linkletter Rich, Dennis Linkletter, Thomas Feiman (in his
     capacity as co-trustee of the Irvin S. and Ida Mae Atkins
     Family Trust), Robert Miller (in his capacity as co-trustee
     of the Irvin S. and Ida Mae Atkins Family Trust), and Max
     Candiotty (in his capacity as co-trustee of the Irvin S. and
     Ida Mae Atkins Family Trust) and against the Plaintiffs
     Markham Concepts, Inc., Lorraine Markham, and Susan
     Garretson as to Count III of the Third Amended Complaint
     (ECF No. 127). The remaining counts of the complaint were
     dismissed by this Court’s July 25th, 2019 Text Order entering
     the parties’ Stipulation of Partial Dismissal with Prejudice
     (ECF No. 249).




                                        Enter:


                                        /s/ Ryan H. Jackson

                                        Deputy Clerk


Dated: August 14th, 2019
